     Case 19-14401        Doc 20  Filed 07/11/19 Entered 07/11/19 16:02:24              Desc Main
                                    Document     Page 1 of 2
                          IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE NORTHERN DISTRICT OF ILLINOIS
                                      EASTERN DIVISION

In re the matter of:                                   NO. 19 B 14401

        Edmond Hill Knox                               Judge Donald R. Cassling

                Debtors                                Chapter 13

                                   OBJECTION TO CONFIRMATION

    Now comes Credit Acceptance Corporation, a creditor herein, by SHERMAN & PURCELL LLP,
its attorneys, and for its objection to confirmation of the debtor’s proposed Chapter 13 plan respectfully
represents as follows:


    1. That Credit Acceptance Corporation is the creditor of the Debtors with respect to a debt secured
by a 2019 Kia Optima, said vehicle has a net remaining balance as of the time the case was filed of
$16,138.88 plus 22.99% interest.


    2. The plan fails to provide treatment of the secured claim of Credit Acceptance Corporation in
violation of 11 U.S.C. §1325.


    3. The plan lists another secured creditor with the same collateral. However if that should have
provided for Credit Acceptance Corporation, the plan would still contain a myriad of problems, one of
which is that the plan sets forth that the debtor will make direct payments. The first contractual
payment came due after filing on May 27, 2019 and the second in June. The debtor has made no
payments under the contract.


    4. The plan does not clarify if it can complete without the payments having been made to Credit
Acceptance Corporation, fails to provide that the debt owed to Credit Acceptance Corporation will not
be discharge, fails to contain lien retention language, etc.


    5. Modifying the stay should not remove the treatment of Credit Acceptance Corporation.


    WHEREFORE, CREDIT ACCEPTANCE CORPORATION prays that this Honorable Court enter
an Order denying confirmation of the Debtor’s proposed Chapter 13 plan, for entry of an Order
     Case 19-14401        Doc 20   Filed 07/11/19 Entered 07/11/19 16:02:24 Desc Main
                                     Document        Page 2 of 2
dismissing this Chapter 13 case, and for such other and further relief as this Court may deem just and
equitable.
                                           CREDIT ACCEPTANCE CORPORATION
Christopher H. Purcell
Sherman & Purcell LLP                      BY: ______/s/ Christopher H. Purcell_______
112 Cary Street                                         One of its Attorneys
Cary, Illinois 60013
312-372-1487
Shermlaw13@aol.com
Attorney for Credit Acceptance Corporation



                                    CERTIFICATE OF SERVICE

       I, the above signed attorney, certify that on July 11, 2019, I electronically filed the foregoing
Objection to Confirmation with the Clerk of the Court using the ECF system which sends notifications
of such filing to the following:

       Tarek Khalil, Attorney for the Debtor

       Tom Vaughn, Chapter 13 Trustee

       Patrick S. Layng, U.S. Trustee
